          Case 2:20-cr-01286-AM Document 23 Filed 08/27/20 Page 1 of 4

                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                DEL RIO DIVISION

United States of America                          §
                                                  §
vs.                                               §    NO: DR:20-CR-01286(1)-AM
                                                  §
(1) Donald Ray Lockard                            §

      TAKE NOTICE that the above-entitled case has been SET in United States District
Court, 111 East Broadway, Courtroom 2, Del Rio, Texas, before United States Magistrate Judge
COLLIS WHITE on:

                      Thursday, September 10, 2020 at 10:00 AM
                                        for
                        ARRAIGNMENT ON INDICTMENT

      EVERYONE to whom this notice is addressed (except those to whom copies are sent for
information only) MUST appear in person unless excused from appearance by the Court.

      Defendants entering a plea of "Not Guilty" who wish to waive personal appearance at
arraignment are excused from appearing, as are their attorneys, if the attached waiver is
executed and signed by both the defendant and the attorney of record, and FILED WITH THE
UNITED STATES DISTRICT CLERK BY 3:00 P.M. ON THE DAY PRECEDNG THE
SCHEDULED DAY OF ARRAIGNMENT.

Date: August 27, 2020
                                                 JEANNETTE J. CLACK, CLERK OF COURT




                                           By:
                                                 Mary G. Cienega
                                                 Courtroom Deputy

Attachment

TO:          Assistant United States Attorney - Joshua Bryan Banister
             United States Pretrial Services
             United States Probation Office
             United States Marshals Service
              , Defense Counsel
             (1) Donald Ray Lockard, c/o

**THE COURT WILL NOT ACCEPT ANY WAIVERS OTHER THAN THAT ATTACHED
                         TO THIS NOTICE**
             Case 2:20-cr-01286-AM Document 23 Filed 08/27/20 Page 2 of 4

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  DEL RIO DIVISION

United States of America                            §
                                                    §
vs.                                                 §      NO: DR:20-CR-01286(1)-AM
                                                    §
(1) Donald Ray Lockard                              §


            WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND
                        ENTRY OF PLEA OF NOT GUILTY

      NOW COMES Defendant in the above-referenced case who, along with his/her undersigned

attorney, hereby acknowledges the following:

·     Defendant has received a copy of the Indictment or Information in this case. Defendant

      understands the nature and substance of the charges contained therein, the maximum

      penalties applicable thereto and his/her Constitutional rights, after being advised of all the

      above by his/her attorney.

·     Defendant understands he/she has the right to appear personally, with his/her attorney,

      before a judge for arraignment, in open court, on this accusation. Defendant further

      understands that, absent the present waiver, he/she will be so arraigned in open court.


      Defendant, having conferred with his/her attorney in this regard, hereby waives personal

appearance with his/her attorney at the arraignment of this case and the reading of the

Indictment or Information, and by this instrument, tenders his/her plea of "not guilty." The

Defendant understands that entry by the Court of said plea for Defendant will conclude the

arraignment in this case for all purposes.
          Case 2:20-cr-01286-AM Document 23 Filed 08/27/20 Page 3 of 4

Effective December 17, 2009, the Local Criminal Rules were revised to indicate that a
defendant must file any pretrial motions (citing legal authority and providing a
proposed order) within fourteen (14) days after the arraignment, or if the defendant
waives arraignment, within fourteen (14) days after the latest scheduled arraignment
date (see Local Criminal Rules CR-12 and CR-47) unless otherwise ordered by the
Court.



Date:_______________________                _____________________________________
                                            Defendant


                                            _____________________________________
                                            Attorney for Defendant

                                            _____________________________________
                                            Attorney's Address
                                            _____________________________________

                                            _____________________________________

                                            _____________________________________
                                            Attorney's Telephone No. and Fax No.




   Pursuant to the Standing Order Adopting CJA Plan dated January 4,
   2011, all waivers or motions to continue must be communicated to the
   appropriate courtroom deputy no later than 3:00 p.m. on the work day
   prior to the scheduled hearing and must be followed by an
   appropriately filed document.
         Case 2:20-cr-01286-AM Document 23 Filed 08/27/20 Page 4 of 4

Revised 10/03




                      WAIVER OF MINIMUM TIME TO TRIAL


     Defendant understands that he/she has a right to a minimum period of time prior to
trial which shall not commence less than thirty (30) days from the date on which the
Defendant first appears through counsel or expressly waives counsel and elects to proceed
pro se. Defendant further understands that, absent the present waiver, he/she will not be
brought to trial during this thirty (30) day period.


     Defendant, having conferred with his/her attorney in this regard, hereby waives the
requirement that trial shall not commence less than thirty (30) days from the date on
which the Defendant first appears through counsel or expressly waives counsel and elects
to proceed pro se.


Date:___________________                      _____________________________________
                                              Defendant


                                              _____________________________________
                                              Attorney for Defendant
